        Case 2:20-cv-00553-KJN Document 39 Filed 12/28/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JAVANCE ROSS PAYNE,                                  Case No. 2:20-cv-00553 KJN (PC)
12
                                           Plaintiff, ORDER
13
                   v.
14

15   BASER, et al.,
16                                      Defendants.
17

18        Good cause appearing, the Court GRANTS Defendants’ motion to stay merits-based

19   discovery and to vacate the discovery and dispositive motion deadlines in the Discovery and

20   Scheduling Order pending resolution of Defendants’ motion for summary judgment on the issue

21   of exhaustion. (ECF No. 38.) The Court will reopen discovery and reset these deadlines, if

22   necessary, if summary judgment is denied.

23   Dated: December 28, 2020
24

25

26
27   Pay553.vac
28
                                                      1
                                                                          Order   (2:20-cv-00553 KJN (PC))
